December 14, 2017




                                 JUDGMENT

                 The Fourteenth Court of Appeals
       DONALD G. MACPHAIL AND CONNIE MACPHAIL, Appellants

NO. 14-17-00568-CV                      V.

             LI PINGNENG AND HUANG CHIN-CHIH, Appellees
                    ________________________________

       Today the Court heard its own motion to dismiss the appeal from the judgment
signed by the court below on June 15, 2017. Having considered the motion and found
it meritorious, we order the appeal DISMISSED.

      We further order that all costs incurred by reason of this appeal be paid by
appellants, Donald G. MacPhail and Connie MacPhail.
      We further order this decision certified below for observance.